Citation Nr: 0944846	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-31 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to dependency and indemnity (DIC) compensation.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to 
September 1945.  The Veteran died in June 1993 and the 
appellant is the Veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2007 decision of the Salt Lake City, Utah, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a June 2009 Board decision the Board determined that the 
appellant's remarriage barred her from receiving death 
pension benefits and accrued benefits even though her second 
husband has now passed away.  This decision also noted that 
since the second husband has passed away, the appellant's 
remarriage is no longer a bar to eligibility for DIC 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2009 Board decision remanded the appellant's claim 
for DIC benefits in order that the appellant could be 
provided appropriate Veterans Claims Assistance Act of 2000 
(VCAA) notice, and so that the appellant's claim for DIC 
could be fully adjudicated.  In this case the VCAA notice 
sent to the appellant in July 2009 was incorrect.  This 
letter stated that the Veteran died of congestive heart 
failure when he actually died of sepsis due to prostate 
cancer.  

In this case the VCAA notice sent to the appellant has been 
inadequate in that the appellant has not been informed of the 
Veteran's service-connected disabilities (if any).  In Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a Veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp, 21 Vet. App. at 352-53.  

The Appellant should be sent a corrected VCAA letter meets 
the requirements of Hupp and reflects that the Veteran died 
of sepsis and prostate cancer.

The Board notes that the current record does not contain the 
Veteran's claims file or service treatment records.  These 
records should be obtained.  

The Veteran's terminal medical treatment records should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should also 
note that the Veteran died of sepsis due 
to prostate cancer.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

2.  Obtain the Veteran's claims file, if 
any, and associate it with the current 
folders regarding the appellant's DIC 
claim.  If there is no claims file, or if 
there are no service treatment records 
associated with the claims file, obtain 
the Veteran's service treatment records.

3.  Send the appellant the necessary 
authorization forms so that the RO may 
request the Veteran's terminal treatment 
records.

4.  Upon completion of the above requested 
development reconsider the appellant's 
claim.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



